DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Any rejection of record in the previous action not addressed in this office action is withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.

Status of Claims
Applicant’s amendment filed on January 4, 2021 has been entered.  Claims 1-6 and 12-23 were previously cancelled.  Claims 7-11 are pending and under examination.

Note
Please note that Khaleda Bhuiya Hasan is now the examiner of record.

Specification
The disclosure is objected to because of the following informalities: on page 5, paragraph 0013, the words "met hods" should read "methods".  
Appropriate correction is required.


Claim Rejections - 35 USC § 102 – New Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US Patent No. 8,697,359 B1, published April 15, 2014).
Zhang’s disclosure is directed to systems, methods, and compositions for altering expression of target gene sequences, including vector systems which encode one or more components of a CRISPR complex, as well as methods for the design and use of such vectors (see Abstract).
Regarding claim 7, Zhang teaches isolated crRNAs comprising a tracrRNA binding domain fused to a protospacer domain upstream of the tracrRNA binding domain with activity in a CRISPR-Cas endonuclease system (Col. 3, lines 16-44).  Zhang further teaches vector systems coding guide RNA (crRNA) which can be used in vivo and other embodiments which can be transcribed in vitro, isolated prior to delivery, and combined with isolated Cas9 mRNA (Col. 14, lines 31-33 and Example 7, Col. 54, lines 42-44).  Zhang teaches guide RNA 
Regarding claims 7 and 8, Zhang teaches shortened crRNAs comprising X protospacers and Y tracrRNA binding sequences, wherein the protospacers are 20 bases and the tracrRNA binding sequences of 12 nucleotides contain a minimal tracrRNA binding activity (see SEQ ID NO: 13; Example 4).  Example illustrations of optimal alignment between a tracr sequence and a tracr mate sequence are provided in FIGS. 10B and 11B.
Regarding claims 7-9, Zhang further teaches crRNAs having an X protospacer domain of “at least 15, 16, 17, 18, 19, 20, 25 nucleotides, or between 10-30, or between 15-25, or between 15-20 nucleotides in length” (Col. 4, lines 31-34).  Zhang further teaches that tracrRNA sequences of “about or more than about 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 40, 50, or more nucleotides in length” and complementary tracrRNA-binding domains would therefore also be about the range given, which includes 17, 18, or 19 nucleotides (Col. 21, lines 18-41). 
Regarding claim 10, Zhang teaches the product of claim 7, and Zhang further teaches polynucleotides, including guide RNA, “may comprise one or more modified nucleotides, such as methylated nucleotides and nucleotide analogs” (Col. 12, lines 6-16).

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.  Regarding rejection of claims 7-11 under 35 U.S.C 103, Examiner has withdrawn et al., Sampas et al., and Princen et al. and will therefore only address arguments directed towards Zhang.
Applicant alleges that Zhang does not teach the isolated crRNA as presented in Applicant’s amended claims 7-10.  Applicant is reminded that Zhang teaches vector systems coding guide RNA (crRNA) which can be transcribed in vitro, isolated prior to delivery, and combined with isolated Cas9 mRNA (Col. 14, lines 31-33 and para 183/Example 7, Col. 54, lines 42-44).  Zhang further teaches that crRNAs comprising or lacking a tracrRNA moiety are readily substitutable (Col. 16, line 32 et seq.; Fig. 5 shows separate crRNA/tracrRNA systems can have higher activity than 'chimeric' sgRNAs).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 15/881684 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 2 of the ‘684 application reads on claims 7-11 of the instant application.  Claim 1 of the ‘684 application describes isolated crRNA with the same formula of the isolated crRNA of claim 7 of the instant application.  SEQ ID NOS: 42, 43, and 44 of claim 1 in the ‘684 application are tracrRNA binding domains of between 16 and 17 nucleotides in length and read on claims 7, 8 and 9 having a tracrRNA-binding domain of 20 or less, less than 20, and between 12-19 nucleotides in length, respectively.  Claim 2 of the ‘684 application reads on claims 7-11 of the instant application having protospacer domains of 17, 18, 19, or 20 nucleotides. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636